If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                           STATE OF MICHIGAN

                             COURT OF APPEALS


PEOPLE OF THE STATE OF MICHIGAN,                                       UNPUBLISHED
                                                                       November 5, 2020
                Plaintiff-Appellee,

v                                                                      No. 349432
                                                                       Iosco Circuit Court
BRIAN SCOTT THAYER,                                                    LC No. 18-001298-FC

                Defendant-Appellant.


Before: SAWYER, P.J., and M. J. KELLY and SWARTZLE, JJ.

PER CURIAM.

        Defendant, Brian Thayer, was convicted by a jury of two counts of first-degree criminal
sexual conduct (CSC-I), MCL 750.520b; producing child sexually abusive activity, MCL
750.145c(2); and furnishing an alcoholic cereal beverage to a minor, MCL 750.28. For the reasons
stated in this opinion, we affirm.

                                              I. BASIC FACTS

        On April 6, 2018, the complainant was shown a video recorded two days earlier that
depicted Thayer engaging in various sexual acts with her. The complainant appeared to be coming
in and out of consciousness in the video. She testified that she did not give Thayer permission to
engage in any sexual act with her, nor did she have any memory of such contact. She explained
that she had gone to a friend’s home on April 4, 2018. While there she smoked marijuana and
drank liquor with Thayer and three other people. After a few hours of drinking and smoking, she
went with Thayer to purchase more alcohol. She remembered drinking more liquor once they
returned, but did not remember anything after that until she woke up in a van on the way home.
She was 17 years old at the time.

                              II. RIGHT TO PRESENT A DEFENSE

         Thayer argues that he was denied his due-process right to present a complete defense when
the trial court failed to give a jury instruction regarding the affirmative defense of consent to sexual
penetration. Yet, Thayer’s lawyer did not request a jury instruction on consent as a defense to
sexual penetration under MCL 750.520b(1)(c). Instead, while the proposed jury instructions were


                                                  -1-
being discussed, he stated, “I agree that there’s a case that says that if—with respect to the sexually
abusive material that consent is not a defense.” Then, after the jury instructions were read—
without an instruction on consent as a defense to the charge under MCL 750.520b(1)(c)—Thayer’s
lawyer indicated he had no objection to the instructions as read. By expressly approving the jury
instructions on the record, Thayer waived any objection to the jury instructions, so there is no error
to review. See People v Kowalski, 489 Mich. 488, 503; 803 NW2d 200 (2011) (“[B]y expressly
and repeatedly approving the jury instructions on the record, defendant waived any objection to
the erroneous instructions, and there is no error to review.”).1

       Affirmed.

                                                               /s/ David H. Sawyer
                                                               /s/ Michael J. Kelly
                                                               /s/ Brock A. Swartzle




1
  Moreover, even if Thayer had requested that the jury be instructed on consent as a defense to the
CSC-I charges under MCL 750.520b(1)(c) and objected if the trial court declined to give the
instruction, there is no reversible error in this case. This Court has previously held that because
consent is not a defense to a charge of producing child sexually abusive material, a defendant
cannot argue consent as a defense to a CSC-I charge under MCL 750.520b(1)(c). People v
Wilkens, 267 Mich. App. 728; 705 NW2d 728 (2005). Thus, Thayer, who was charged with CSC-
I under MCL 750.520b(1)(c), with the underlying felony being the production of child sexually
abusive material, cannot argue consent as a defense to the charge under MCL 750.520b(1)(c). See
also People v Waltonen, 272 Mich. App. 678, 689-690; 728 NW2d 881 (2006) (holding that because
consent is not a defense to the underlying felony of delivery of a controlled substance, the
defendant’s lawyer could not argue consent as a defense to defendant’s charges under MCL
750.520b(1)(c)). Although Thayer argues on appeal that Wilkens was wrongly decided, we are not
persuaded that the Wilkens Court erred in its interpretation of MCL 750.520b(1)(c)’s plain
language. Accordingly, even if the issue were properly before this Court, reversal would not be
warranted.


                                                 -2-